 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDStandard Aggregate Corp.and Local 445,InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America.Case 3-CA-5472September 3, 1974DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn May 28, 1974, Administrative Law Judge JamesM. Fitzpatrick issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge, asmodified, and to adopt his recommended Order, asalso modified.In its exceptions to the Decision of the Administra-tive Law Judge, Respondent contends that the Ad-ministrativeLaw Judge erred in finding thatMancini's November 1, 1973, statement to the picket-ing discriminatees was not a valid offer of reinstate-ment which would toll the award of backpay. We findno merit in this contention. To constitute a valid offerof reinstatement which would toll backpay, the com-munication must be specific, unequivocal, and uncon-ditional.See e.g.,Information Control Corporation,196NLRB 504, 509 (1972);Controlled Alloy, Inc. and Har-linPrecision SheetMetal Fabrication Co., Inc.,208NLRB No. 140 (1974). See alsoThe Masonic and East-ern Star Home of the District of Columbia,206 NLRBNo. 127 (1973). Whichever statement was made byMancini (whether "you could go to work for me if youstop this crap" or "if you stop this nonsense, we couldbe working"), it did not constitute a valid offer ofreinstatement because the statement lacked sufficientspecificity to apprise the employees that Mancini wasofferingthem unconditional and full reinstatement totheir former or substantially equivalent positions. Al-though it appears from his recommended Order and"Appendix" that the Administrative Law Judge con-strued Mancini's condition for the employees' return-ing to work as referring only to the employees'abandoning of their picketing, we find that the state-ments could refer equally to their underlying protect-ed concerted and union activities. A fair reading ofboth Mancini's statements in the light of all of thefacts, includingMancini's previous -refusal of theUnion's request to reinstate the employees pendingresolution of the underlying wage dispute, indicatesthat any reinstatement that might be forthcomingwould only be upon the condition that the employeescease from engaging in those very protected concertedand union activities which had resulted in their un-lawful layoff.Reading Mancini's statements in this context, wealso find, in agreement with the Administrative LawJudge, that these statements constituted an interfer-ence with employee rights protected by Section 7 ofthe Act, and hence violated Section 8(a)(1) of the Act.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Stan-dard Aggregate Corp., Marlboro and Middle Hope,New York, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as so modified:1.Delete paragraph 1(b) and substitute the follow-ing paragraph in lieu thereof:"(b)Telling employees engaged in unfair laborpractice picketing that they could be working if theyceased engaging in protected concerted or union ac-tivities."2. Substitute the attached notice for that recom-mended by the Administrative Law Judge.'The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect.Standard Dry Wall Products, Inc., 91NLRB 544(1950), enfd. 188 F.2d 362 (C.A. 3 1951). We have carefullyexamined therecord and find no basis for reversing his findings.2Chairman Miller agrees that Mancini's statements were insufficientlyspecific to constitute a valid offer of reinstatement,but, by the same token,would find that they were equally ambiguous and unspecific when consid-ered in an 8(a)(1) context. In the absence of any reliable evidence whichmight serveto providea clear indication of their meaning,he attaches nolegal significance to the remarks and would find them to be neither an offerof reinstatement nor a violation of Sec.8(a)(1).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which allsides had a chance to give STANDARD AGGREGATE CORP.155evidence, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct and has ordered us to post this notice.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representa-tives of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all these things.WE WILL NOT do anything that interferes with,restrains, or coerces employees with respect tothese rights.WE WILL NOT tell employeesengaged inpicket-ing to protest unfair labor practices that theycould be working if they ceased engaging in pro-tected concerted or union activities.WE WILL NOT lay off, or otherwise discriminateagainst, employees because they act together fortheirmutual aid or protection or because theyengage in union activity.WE WILL offer to William Smith and AmmieParker immediate and full reinstatement to theirformer jobs or, if those jobs are no longer avail-able, to substantially equivalent positions, with-out prejudice to their seniority or other rights andprivileges, and make each whole for any loss ofearningswith interest at 6 percent per annum.STANDARDAGGREGATECORP.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Ninth Floor, Federal Building, 111West Huron Street, Buffalo, New York 14202, Tele-phone 716-842-3100.DECISIONSTATEMENT OF THE CASEJAMES M. FITZPATRICK,Administrative Law Judge:In thiscase two employees were laid off.The issues are whether (a)they were laid off and not reinstated thereafter because ofunion or concerted activity, and (b) their employer toldthem after their layoff that they would be working if theywere not engaged in union activity.I find the layoffs andalso the later statement were unfair labor practices.The case arises from charges filed November 2, 1973,1 byLocal 445, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America(hereinUnion)against Standard Aggregate Corp. (herein Respon-dent).Based on these charges a complaint on behalf of theNational Labor Relations Board (herein the Board) allegingthat Respondent engaged in unfair labor practices withinthe meaning of Section 8(a)(1) and (3) of the National LaborRelationsAct, as amended(theAct).Respondent an-swered,admitting jurisdictional allegations and the layoff ofthe two employees in question, but denying failure to rein-state them and denying it had committed unfair labor prac-tices.It claimed that the layoffs resulted from economic setbacks in the business.The issues were tried before me atNewburgh, New York, on February 5 and 25, 1974.Upon the entire record,my observation of the witnesses,and consideration of Respondent's brief,Imake the follow-ing:FINDINGSOF FACTS1.THE EMPLOYER INVOLVEDRespondentis a New Yorkcorporation engaged at Marl-boro and Middle Hope, New York, in the extraction, pro-cessing, and distribution of sand,gravel,and relatedproducts.It annually sells and distributes such productsvalued at over$50,000 to other enterprises each of whichannually either ships to or receives from directly outside theState of New York goods and materials valued at over$50,000.Respondent is an employer engaged in commerce.At Marlboro,Respondent operates a leased gravel pit orbank from which it extracts and distributes unprocessedsand and gravel,and also top soil. Some customers for suchmaterials obtain them from the Marlboro facility with theirown trucks.To other customers Respondent delivers thematerials, using itsown trucks. In addition,Respondent'strucks deliver unprocessed sand and gravel from the Marl-boro pit to its wash plant in nearby Middle Hope where thematerial is washed and processed.At the Middle Hope facility, which is also leased by Re-spondent,it stockpiles both unprocessed sand and gravelfor later washing in the plant as well as material alreadywashed.At Middle Hope Respondent distributes processedsand and gravel to customers,some of whom pick it up intheir own trucks,and others to whom Respondent delivers.Water for the Middle Hope washing process is obtainedfrom a nearby pond.Respondent'swater rights,however,are junior to those of an adjacent cold storage plant operat-ed by Middle Hope Cold Storage. From time to time duringextended dry spells water requirements of the cold storageplant have restricted the use of water by the wash plantresulting in its temporary shutdown.Respondent is run by general manager John Mancini, itsAll dates herein arein 1973unless otherwise noted. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDagent and a supervisor.The number of employees variesfrom 6 to 10 and includes both equipment operators andtruckdrivers.11.THE LABORORGANIZATION INVOLVEDThe Union is an organization which admits to member-ship employees of various employers,including employeesof Respondent,and which represents employees in collec-tive bargaining.Prior to the events involved in this case the Union andRespondent had been parties to a 3-year collective-bargain-ing agreement expiring in June 1972 at a time when Respon-dent,for reasons not related to the present matter,was notactively operating.Thereafter Respondent resumed opera-tions and on or about October 5,1973, entered into anothercollective-bargaining agreement with the Union for a periodending June 30, 1975.Although this agreement is in evi-dence,its validity is not directly in issue.The General Coun-sel agrees with Respondent that it is not engaged primarilyin the building and construction industry so as to legitimizea prehire agreement between it and the Union.Accordingly,the General Counsel omitted from the complaint allegationsbased on union charges that Respondent violated Section8(a)(5) of the Act by refusing to adhere to the terms of anegotiated contract.III.THEALLEGED UNFAIRLABOR PRACTICESA. Precontract Discussions Between the Union and Respon-dentIn early summer 1973, following a 12- to 13-month periodof inactivity,Respondent resumed operations.At that timeTamarack Construction Company commenced a publicutilities job along the highway opposite Respondent'sMarl-boro facility.Tamarack arranged with Respondent to han-dle the subcontracting of trucking needed for the project.Some nonunion drivers were used on the job.Learning ofthis,union business agent Raymond Ebert,during a meet-ing on the job with a representative of Tamarack andRespondent'sgeneral manager Mancini,objected to thepresence of the nonunion drivers.Tamarack then ordereda union driver through the union hall and signed a collec-tive-bargaining agreement with the Union.At that timeRespondent did not execute an agreement with the Union.But during the summer Ebert had a number of discussionswith Mancini in which he inquired as to the progress Manci-ni was making in getting back into business.In late September,William Smith,one of the two allegeddiscriminatees in this matter,was employed as a truckdriverby Bilotta ConstructionCompany.In the course of his du-ties he picked up sand and gravel for his employer atRespondent's gravel pit in Marlboro. On one such occasionMancini offered to employ him as a truckdriver.Smith re-sponded that he obtained all of his work through the Union.Shortly thereafter,during one of his talks with Ebert, Man-cini stated that he would like to go union and that he wantedto hire Smith who had been going into his yard in the courseof his work with Bilotta.Mancini asked Ebert whether, if hesigned a union contract, he could have Smith as one of hisdrivers.Ebert indicated he (Ebert)would have to talk withSmith about it because Smith was then employed and mak-ingmoremoney than he could make working for Respon-dent under the standard supply yard collective-bargainingagreement.On the following Friday,October 3,Ebert spokewith Smith and obtained his consent to employment withRespondent provided Reponsdent signed the Union's col-lective-bargaining agreement.Ebert suggested to Smith thatalthough the pay would be less, the work would be steady.The next day Mancini again saw Smith along the highwayand again asked him to work for Respondent.Smith replied,as he had earlier,that he got all his work through the Union.B.Hiring of Smith and Execution of Collective-BargainingAgreementOn Saturday,October 6,Ebert again met with Mancini.In the course of their conversation Ebert agreed to referSmith to Respondent,to commence work on the next work-ing day, Tuesday,October 9.Smith was to be Respondent'snumber one driver and union steward.Mancini signed theUnion's collective-bargaining agreement.I find the agree-ment to employ Smith and the execution of the collective-bargaining agreement were conditioned on each other.Mancini then asked Ebert to refer four additional men fora job on Tuesday. Ebert agreed.At no time prior to his employment with Respondent hadSmith discussed with Mancini his rate of pay. But it wasunderstood between Mancini and Ebert that Smith was tobe the union steward which would entitle him to a higherrate of,pay. Ebert did in fact appoint Smith as union stew-ard. The contract provides that the steward shall receive 50cents per hour more than the highest rate listed in the con-tract.During his testimony, Ebert admitted that Mancinimay have misunderstood what was called for in the contractbecause it was not clarified in their discussions.When Man-cini learned that Smith was to be the steward,he had askedwhether a steward still received 50 cents more than the rate.Ebert replied in the affirmative but did not point out thatthis was 50 cents higher than the highest rate listed in thecontract, nor did Mancini specifically ask that question. Ata later time Mancini took the position that the steward's ratewas 50 cents more than the rate of pay listed for the vehiclethe steward was operating.C. Respondent's Employment of Union DriversOn the morning of Tuesday, October 9, Smith and fourextra drivers referred by the Union reported to work forRespondent. In his capacity as union steward,Smith dis-cussed with Mancini the applicable rates of pay for thedrivers.There was no problem concerning the rates to bepaid the four extra drivers.When Smith explained that hisown rate was 50 cents per hour over the highest rate in thecontract,Mancini stated that that was not the way he under-stood it.Mancini assertedthat Smith's rate was 50 centsover the contract rate for the vehicle to be operated bySmith. He said he would call Ebert and straighten it out. Atthe end of the day Mancini laid off the four extra drivers.On Friday, October 12,Smith received his firstpaycheck.The amount was less than called for in the collective-bar- STANDARD AGGREGATE CORP.157gaining agreement.Also no overtime pay was included. OnMonday,October 15, Smith pointed out these discrepanciestoMancini whose reaction was that he had been unable toreach Ebert in order to straighten out their misunderstand-ing of the pay rate. He did, however, agree to pay Smith theomitted overtime.In addition Smith claimed holiday payfor October 8, the day before he reported for work. Mancinicategorically refused to pay him for the holiday.In the meantime,pursuant to a request by Mancini onOctober 12, the Union referred another driver, Ammie Par-ker, who reported for workon the morningof October 15.On October 19, the Friday of that week, the paychecks ofboth Smith and Parkerwereboth short in that they werecomputed at a rate of pay slightly less than set out in thecontract.They jointlyprotested to Mancini who again saidhe would clear it up with Ebert who, according to him, hehad been unable to reach.Parker told Mancini that his ratewas wrong.Mancini asked him what it was supposed to beand Parker said $6.46 per hour. In fact his check had beenfigured on the basis of $6.43 per hour. Mancini explainedthat he had gotten the rate out of the book,meaning theprinted form of the contract. Smith then asked him to showthem the rate in the book.Mancini did not do so. Insteadhe said not to worry, that he would take care of it. He thusseemed to accede to their claim that Parker be paid $6.46per hour. I find that Smith and Parker acted concertedly indiscussing the matter with Mancini.Smith and Parker both worked through the followingWednesday, October 24. During the period of their re-spective employment they each worked full time. Abouthalf of their work was hauling from the pit in Marlboro tothe wash plant in Middle Hope and the other half haulingto customers.Even though they worked full time the washplant did not operate continuously. In his testimony Smithpointed out that the presence of stockpiled material at thewash plant made continuous operation unnecessary.D. The Layoffof Smith and Parker1.The reasons stated at the time of layoffNormal quitting time for Respondent's drivers was 3:30in the afternoon.On October 24 as Smith and Parker drovetheir trucks into the wash plant to dump gravel from the pitinMarlboro,Mancini came out of the office with theirpaychecks.Shortly before he had remarked to James Cu-trone,the landlord from whom Respondent rents the gravelpit, that there was a water shortage and he was going to haveto lay some employees off.When Mancini emerged from the office he went to Smith,who was first in the yard,and handing him his check,statedthat he was laying him off. Smith asked what was the matter.Mancini replied to the effect that he could no longer workunion or that he could not afford to work union.About thenParker drove in to dump his load.Mancini and Smithwalked over to Parker's truck where Mancini gave Parkerhis check. Parker asked what was going on. Mancini toldhim the same thing he had told Smith;according to thetestimony of Parker, "He said,I'm going to have to lay youoff.We can't afford to work unions.We've got a few thingswe've got to straighten up." Parker asked him about theadditional money that was owed him as he had claimed theweek before. Mancini reached in his pocket and paid thedifference immediately thereby settling that difference be-tween them.Mancini gave no indication of the duration oflayoff. He said nothing about a shortage of water or aboutany other business reason requiring a layoff.Smith then asked Mancini if he had discussed the matterwith the Union.Mancini said no. Smith then said, "Well, Ibetter go call the hall."Mancini refused him the use of theoffice phone saying he did not do business with the hall.Smith and Parker went down the road to a public phonebooth where Smith called Ebert and reported the layoff.According to Ebert he asked Smith, "Why did he tell youhe laid you off?" And Smith replied thatMancini said helaid them off because he could not afford to work union.In testifying Mancini denied that he told Smithand Par-ker that he could not work with the Union or with unionmen. According to him he intended the layoff to be of shortduration, until the next Monday or Tuesday. He admittedthat he had never told Ebert of any economic reasons forthe layoff. But he testified that at the time that he laid Smithand Parker off he told them that Respondent was having aproblem with water for the wash plant, that the Tamarackjob, which was a significant source of work, had closeddown the day before, and that he had no need for trucks.He also testified he told them they would be off a few days,a week or 10 days at the most. I do not credit Mancini'stestimony that he gave Smith and Parker these reasons forlayoff.His testimony is not clear.The testimonies of Smithand Parker corroborate each other and are further corrobo-rated by that of Ebert to the effect that immediately follow-ing the layoff they reported to him that the reason Mancinigave for layoff was that he could not afford to work union.2.The economic defensesRespondent argues that the reasons for the layoff wereeconomic. Putting aside for the moment what was said toSmith and Parker at the time,certain other evidence bearson the question of whether economic reasons existed. Man-cini testified that the reason that he laid them off was thatthere was no work.According to him two important incomeproducing jobs, the Tamarack construction job and theCentral Hudson Pike job, closed down the day before. Spe-cific evidence relating to the importance of these jobs toRespondent's business does not appear in the record. InadditionMancini testified that the wash plant at MiddleHope shut down at the time of the layoff because of lackof water and that it remained out of operation until Novem-ber 27.The owner-lessor of the wash plant, Joseph Peller, testi-fied that shortage of water had been a continuing problemthroughout the summer and autumn and that the plant hadshut down whenever the water got low. According to himitwas shut down for that reason for a period of 2 to 3 weeksprior to Thanksgiving.I find there was a continuing problem with the watersupply needed to run the wash plant. It was not, however,necessary for the wash plant to operate continuously inorder that Respondent remain in business or be able to usetruckdrivers. As noted earlier, Respondent's materials and 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDproductswere stockpiled and as a matter of practice overan extendedperiod oftime the washplant had operatedonly intermittently.This was thesituationwhen both Smithand Parkerwere hired.The testimonyof Peller indicates,and I find,that thewater shortage became more serious in the autumn andresulted in an extendedshutdown for a2 to 3 weeks periodprior to Thanksgiving. The testimonyof Mancini indicatesthat this extended shut down was in effect asearly as Octo-ber 24when he laid Smith and Parker off.But I do notconsider him a reliable witness and no other probative evi-dence was offered to substantiate his contention that theextended shut down began thatearly.In fact Peller's testi-mony is inconsistent with Mancini in that at the earliest itbegan 3 weeks prior to Thanksgivingwhich would haveplaced it 2weeks afterthe layoffsin question.Moreover,at the timeof the layoffsthe shut down of thewash plant,even if already in existence,did not bulk as animportant factor.By his own admission Mancini intendedthe layoffsto be of shortduration,until the following Tues-day or Wednesday. Accordingto the credited testimony ofSmith and Parker,he didnot even mentionthe shut downof the wash plant as a reasonfor the layoff. And as pointedout later herein,Respondent continued to operate and em-ployedotherdrivers tooperate the same equipment thatSmith and Parkerhad operated.In sum, I find that a preponderance of the evidence doesnot establish that Mancini wasmotivated solely by econom-ic considerationsin his layoffof Smith andParker. On thecontrary, I findthat the statements he made to them at thetime indicate more accurately his true motivation;namely,thathe haddetermined that it wastoo costlyto operate inaccordance with the condition insistedon by the Union andby Smith and Parker.E. The First Picketing Followingthe LayoffWhen Smith and Parker called Ebert after thelayoff onOctober 24he directed them to appear at Respondent'sentrance the following morning to advise incoming truck-driverswhat had happened.Theydid so beginning about7:45 a.m. Althoughno picket signs were used, they patrolledand discussedthe problem withother employeesand driv-ers. In effect they established a picket line.At or about8:30 a.m. Mancini telephoned Ebert andarranged a meetingwith him forlater in the day. He askedthat the pickets be removedand Ebertagreed.Shortly aftercalling Ebert,Mancini approached Smith and Parker on thepicket line, and askedwhy they werestill there,assertingthat theywere supposed to leave.He told Smith to callEbert.Smithdid about10 a.m. and received instructions toleave pending the results of the meeting between Ebert andMancini.F. TheMeeting at Falanga ConstructionEbert and Mancini did not meet as planned on the af-ternoon ofOctober 25. They did,however, meet on theafternoon of Monday, October 29 in the office of FalangaConstruction Company.Mancini complained to Ebert thatthe shop steward,Smith,was giving him a hard time aboutthe wage rates.Thisof course,was one of the items thatSmith and Parker had concertedly protested about to him10 days earlier.He also complained to Ebert that Smith andParker were not going fast enough.On the witness stand,however,he testified that they were the best drivers he hadhad. He did not mention to Ebert any water shortage prob-lem or assert that or other economic considerations as areason for the layoff.He stated to Ebert his view that Smithwas only entitled to 50 cents per hour over the rate for thetruck which he was operating.Ebert explained to him thatthe steward's rate was 50 cents over the highest rate in theagreement.Mancini asserted that he had understood theterms differently and he asked Ebert to modify them. Ebertrefused.Instead he proposed that Smith and Parker be re-turned to work pending a resolution of the dispute.Mancinirejected this,saying that he had put the matter in the handsof his lawyer.Shortly after the meeting broke up and Mancini had left,Ebert contacted him by phone to advise that pickets wouldbe at Respondent's premises the next morning.G. The Later PicketingThe next morning, Tuesday, October 30, Smith and Par-ker assistedby other members of the Union,resumed theirpicketing of Respondent'spremises,this time with picketsigns.The signs protested unfair labor practices by Respon-dent against the Union.Thispicketing continued throughDecember 14.Based on the credited testimony of Smith and Parker Ifind that during this period of picketing Respondent em-ployed truckdrivers for trucking work, including supplyingitswash plant with material from the gravel pit. AccordingtoMancini's own testimony, his diary shows that he em-ployed two replacement drivers beginning Friday, Novem-ber 2. Payroll records for the week ending November 7,which includes the week following the resumption of thepicketing, one of the replacements worked 40 hours and theother 52 hours.The next week the same drivers worked 35hours and 44 hours, respectively. The record shows that atvarious times during the picketing Respondent employed atleast two and sometimes more replacementdrivers.Al-though some of the work performed by these replacementsappears to have been mechanical work,substantial amountswas driving work which Smith and Parker clearly couldhave performedhad theybeen reinstated.The record issilent as to whether Smith and Parker could have performedmechanical work.During part of this period Respondent'srecords show that even when its wash plant was not operat-ing Respondent was performing some trucking work forwhich Smith and Parker qualified.After the picketing ceased on December 14 the samesituation continued,that is, some driving work for whichSmith and Parker were qualified was performed by otherdrivers hired byRespondent. STANDARD AGGREGATE CORP.159H. Mancini 's November 1 StatementThe complaint alleges, and the answer denies, that onNovember 1 Mancini told Respondent's employees theywould still be working if they had not engaged in union orprotected activities.On November 1, Smith and Parker were picketing infront of Respondent's premises. According to Mancini'sown testimony he came out and, "I told them they could goto work for me if they stop this crap." He testified that bythis he meant if they would stop the strike. At another pointhe testified, "Well, I told Smitty and I told Parker, both, ifthey would stop this nonsense we could be working. Thosewere my words." According to him, "They said that theyhad their Union and their obligations and that was it."I.DiscussionAs already found, when Mancini laid off Smith and Par-ker on October 24, the only motive he indicated was that heconsidered union conditions too expensive. Apart from anyother business considerations which existed at the time,Mancini must be taken at his word in this. A layoff for sucha reason is discriminatory, discourages membership in theUnion and violates Section 8(a)(3) of the Act.Respondent argues that a showing of animus toward con-certed activity or the Union is necessary to a finding of anunlawful discharge. There is no evidence of animus in thisrecord. But the presence or absence of animus is merely onefactor in evaluating motive and evidence of its presence isnot essential if other evidence establishes Respondent's mo-tive.Crandall-Hicks of Wellesley, Inc.,185 NLRB 55, 59.Here Mancini's motive is indicated by other evidence.The sequence of events, including Mancini's complaint toEbert on October 29 about being given a hard time by thejob steward, show that Smith and Parker's concerted activi-ty in protesting what they considered their pay shortagesplayed a significant part in his decision to lay them off. Thisfinding is supported by the evidence that he refused Ebert'soffer that they return to work pending settlement of the payquestion and by the employment of replacements. Layofffor such a reason violates Section 8(a)(1) of the Act. SeeN.L.R.B. v. Interboro Contractors, Inc.,388 F.2d 495, 498-500 (C.A. 2, 1967).Imake no finding as to the validity of the current collec-tive-bargaining agreement because that question is not ma-terial to a disposition of the case. Assuming,arguendo,thatthe contract could not be a proper predicate for finding arefusal-to-bargainunfair labor practice under Section8(a)(5) of the Act, the law does not preclude employees fromconcertedly protesting pay shortages or asserting the validi-ty of contract provisions. Error on their part as to the validi-tyoftheagreementdoesnot license employerdiscriminationagainst them for taking that position.Whether in protesting to Mancini they were engaged ineither concerted activity or in union activity, he was not atliberty to punish them for such conduct.Dakota ElectricAssociation,201 NLRB 302.A preponderance of the evidence does not supportRespondent's contention that it had an economic basis forthe layoff. In the first place, as already found, such reasonswere not given at the time of layoff. Further, at no timethereafter did Respondent inform either the employees whowere laid off or their union representative that businessconsiderations motivated the layoff. Specifically,no men-tion was made of a water shortage, which was asserted atthe hearing as a reason requiring the layoff, nor was anymention made of the loss of outside business. Respondenthas, therefore, failed to establish that other considerationswere behind the layoff. In any case, even if certain condi-tions existed which might have justified a reduction in force,such as reduced operation of the wash plant resulting froma water shortage, or a reduction in the amount of outsidebusiness, the evidence shows that after the layoff Respon-dent had a continuing need for truckdrivers as show byevidence that it employed replacements.It is immaterialthat at times the replacements may not have worked fulltime as drivers. To the extent that driving work was avail-able, it clearly could have been performed by Smith andParker.Mancini testified that he intended their layoff to be ofshort duration but that they continued with their picketing.However, when he met with Ebert on October 29, they hadstopped picketing. Ebert proposed that they return to workpending resolution of the disagreement and Mancini flatlyrefused. Thus, it is clear that he did not want them to returnto work. In any case, the initial question is why he laid themoff.They did not commence their protest by striking orpicketing. Their picketing on October 25 was a reaction to,and in protest of, their layoff. Picketing on October 25lasted only about 2 hours, when it ceased by mutual agree-ment of the employer and the Union. The next Monday,October 29, Mancini refused their offer, made throughEbert, to return to work pending resolution of the dispute.He thus reaffirmed the continuation of their layoff status.In these circumstances they cannot be blamed for resumingpicketing in protest of their layoff.It can be argued that one purpose of the picketing was toforce continued employer adherence to the contract. I makeno finding in this regard because it is clear that the employerwas the aggressor in the controversy by precipitating thelayoff which in turn triggered the picketing.On November 1 Mancini made an effort to put the shoeon the other foot by, in effect, offering them reinstatement.But in the circumstances it was an offer which contemplatedabandonment of their protest of his unfair labor practice.He made no effort to assure them that the violation of theirSection 7 rights would be remedied or that their rightswould be protected in the future. His message was that theycould have their jobs back if they gave up their statutoryrights to do what they were doing. Such an offer not onlywas not a bona fide offer of reinstatement, but was aninterference with the exercise of their Section 7 rights con-trary to Section 8(a)(1).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de- 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDscribed in section I, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of Sec-tion 2(2), engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.Respondent's general manager, John Mancini, is anagent of Respondent and a supervisor within the meaningof Section 2(11) of the Act.3.The Union is a labor organization within the meaningof Section 2(5) of the Act.4.By laying off William Smith and Ammie Parker onOctober 24, and not thereafter reinstating them, becausethey engaged in protected concerted activity and union ac-tivity,Respondent engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(a)(1) and (3)of the Act.5.By on November 1 telling William Smith and AmmieParker that they could be working if they abandoned theirpicketing, which they were then engaged in to protest unfairlabor practices, Respondent committed a further unfair la-bor practice within the meaning of Section 8(a)(1) of theAct.6.The unfair labor practices found above affect com-merce within the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in unfair laborpractices, I recommend that it cease and desist therefromand take certain affirmative action to effectuate the policiesof the Act. I recommend Respondent be ordered to offerWilliam Smith and Ammie Parker immediate and full rein-statementto their former jobs, or, if those jobs are notavailable, to substantially equivalent positions, and thateach be made whole for loss of earnings suffered by reasonof his layoff by paying him a sum of money equal to thatwhich he would have earned in wages from October 24,1973, the date of layoff, to the date Respondent offers himreinstatement, less his net earnings during such period, to becomputed in the manner set forth in F.W. Woolworth Com-pany,90 NLRB 289 (1950), with interest thereon at 6 percentcalculated according to the formula set forth inIsis Plumb-ing & Heating Co.,138 NLRB 716 (1963). I also recommendthatRespondent preserve and make available to Boardagents, upon request, all pertinent records and data neces-sary in analyzing and determining whatever backpay maybe due. I further recommend that Respondent post appro-priate notices at its premises at both Marlboro and MiddleHope, New York.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDERIRespondent, its officers, agents, succesors, and as-signs, shall:1.Cease and desist from:(a)Laying off, or otherwise discriminating against,employees because they engaged in protected con-certed activity or in union activity.(b)Telling employees engaged in unfair laborpractice picketing that they could be working if theyabandon their protest of the unfair labor practicescommitted against them.(c) In any like or related manner restraining orcoercing employees in the exercise of their right toself-organization, to form labor organizations, to joinor assist Local 445, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof America, or any other labor organization, to bar-gain collectively through representatives of their ownchoosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mu-tual aid or protection as guaranteed in Section 7 of theAct, or to refrain from any and all such activities.2.Take the following affirmative action to effectu-ate the policies of the Act:(a)Offer to William Smith and Ammie Parker im-mediate and full reinstatement to their former jobs, orif those jobs are no longer available, to substantiallyequivalent positions, without prejudice to their senior-ityor other rights and privileges, and make eachwhole for any loss of earnings in the manner set forthin the section herein entitled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents all records necessary to ana-lyze the amount of backpay due William Smith andAmmie Parker under the terms hereof.(c)Post at its premises in both Marlboro and Mid-dle Hope, New York, copies of the attached noticemarked "Appendix." 3 Copies of said notices, onforms provided by the Regional Director for Region3, after being duly signed by Respondent's authorizedrepresentative, shall be posted by Respondent imme-diately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall be2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules andRegulationsof the National LaborRelationsBoard, thefindings,conclusions, and recommended Order herein shall, as providedin Sec. 102.48of the Rules and Regulations, be adopted by the Board andbecome itsfindings, conclusions, and order, and all objections thereto shallbe deemedwaived for all purposes.3 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." STANDARD AGGREGATE CORP.161taken by Respondent to insure that said notices arewriting, within 20 days from the date of the receipt ofnot altered, defaced, or covered by any other material.this Order, what steps Respondent has taken to com-(d)Notify the Regional Director for Region 3, inply herewith.